Exhibit 10.15
THIRD AMENDMENT
TO
EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) made as of the 26th day of
February, 2001 by and between AvalonBay Communities, Inc., a Maryland
corporation (the “Company”), and Timothy J. Naughton (“Executive”), as
previously amended, is hereby further amended as follows (new language is bold
and underlined and deleted language is struck through:
     1. The last sentence of Section 3(b) of the Agreement is hereby amended to
read as follows:
“Any Cash Bonuses for a fiscal year hereunder shall be paid as a lump sum not
later than 75 days after the end of the Company’s preceding fiscal year but not
later than March 14 after the end of the fiscal year.”
     2. Section 7(c)(i)(b)(A) of the Agreement is hereby amended to read as
follows:
“The Company may defer the determination of the Cash Bonus and the restricted
stock portion of the LT Equity Bonus until such bonuses in respect of such year
are determined for other officers, and at such time the amounts to be used for
determining Executive’s pro rata bonuses shall be a percentage of his target
Cash Bonus and a percentage of his target number of restricted shares with such
percentages being equal to the average of the percentages that apply to the Cash
Bonus and restricted shares, respectively, of other officers ranked Senior Vice
President or higher, but in no event shall such Cash Bonus and the restricted
stock portion of the LT Equity Bonus be paid to Executive later than March 14 of
the calendar year following the calendar year that includes the Date of
Termination; and”
     3. The first sentence of Section 7(c)(iii) of the Agreement is hereby
amended to read as follows:
“In the event the Company elects to terminate Executive’s employment during the
Employment Period on account of Disability, the Company shall, in addition to
paying the amounts set forth in Section 7(c)(i) and subject to Executive first
entering into a separation agreement, including a general release of all claims,
in a form reasonably acceptable to the Company (‘Separation Agreement‘) within
21 days of the Date of Termination, pay to Executive, in one lump sum, no later
than the later of the effective date31 days following the Date of

 



--------------------------------------------------------------------------------



 



Termination, an amount equal to one times Average Covered Total Compensation.”
     4. The first sentence of Section 7(c)(iv) of the Agreement is hereby
amended to read as follows:
“In the event the Company gives Executive a notice of non-renewal pursuant to
Section 1 above, and either (I) within one year after expiration of the
Employment Period the Executive voluntarily terminates his employment
(‘Post-Expiration Resignation‘) or (II) within two years after expiration of the
Employment Period the Executive’s employment is terminated by the Company
without Cause or Constructively Terminated without Cause (‘Post-Expiration
Termination‘), then, in either such case, the Company shall, in addition to
paying the amounts set forth in Section 7(c)(i), and subject to Executive first
entering into a Separation Agreement within 21 days of the Date of Termination,
pay to Executive, for 12 consecutive months beginning with the first business
day of the calendar month following the Effective Date of said Separation
Agreement, a monthly amount equal to one-twelfth (1/12) of in one lump sum,
31 days following the Date of Termination, an amount equal to the sum of one
times his then applicable Base Salary plus one times Average Covered Cash Bonus
Compensation.”
     5. The first sentence of Section 7(c)(v) of the Agreement is hereby amended
to read as follows:
“In the event the Company or any successor to the Company terminates Executive’s
employment without Cause, or if Executive terminates his employment in a
Constructive Termination without Cause, in either case prior to the effective
time of any Change in Control of the Company or at any time after two years
after a Change in Control of the Company, the Company shall, in addition to
paying the amounts provided under Section 7(c)(i), and subject to Executive
first entering into a Separation Agreement within 21 days of the Date of
Termination, pay to Executive, in one lump sum, no later than the later of the
Effective Date of said Separation Agrement or 31 days following the Date of
Termination, an amount equal to the sum of (x) two times Average Covered Base
and Cash Bonus Compensation plus (y) one times Average Covered LT Equity
Compensation (such sum, the ‘Section 7(c)(v) Payment‘); provided, however, that
in the event that the Constructive Termination without Cause is a Relocation
Termination, the payment shall be in an amount equal to one times Average
Covered Total Compensation.”

2



--------------------------------------------------------------------------------



 



     6. The first sentence of Section 7(c)(vi) of the Agreement is hereby
amended to read as follows:
“In the event the Company or any successor to the Company terminates Executive’s
employment without Cause (or Executive’s employment is Constructively Terminated
without Cause) within two years following the effective time of a Change in
Control of the Company, the Company shall, in addition to paying the amounts
provided under Section 7(c)(i), and subject to Executive first entering into a
Separation Agreement within 21 days of the Date of Termination, pay to
Executive, in one lump sum, no later than the later of the effective date of
said Separation Agreement or 31 days following the Date of Termination, an
amount equal to three times Average Covered Total Compensation.”
     7. The second sentence of Section 7(d)(ii) of the Agreement is hereby
amended to read as follows:
“The initial Partial Gross-Up Payment, if any, as determined pursuant to this
7(d)(ii), shall be paid to the Executive within five days of the receipt of the
Accounting Firm’s determination appropriate tax authorities as withholding taxes
on behalf of Executive at such time or times when each Excise Tax payment is
due.”
     8. The following section shall be inserted as a new Section 7(i) to the
Agreement:
     “(i) Section 409A.
     (a) Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s ‘separation from service’ within the meaning of Section 409A
of the Code, the Company determines that Executive is a ‘specified employee’
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that Executive becomes entitled to under this Agreement
would be considered deferred compensation subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided prior to the date that is the
earlier of (A) six months and one day after Executive’s separation from service,
or (B) Executive’s death. Any such delayed cash payment shall earn interest at
an annual rate equal to the applicable federal short-term rate published by the

3



--------------------------------------------------------------------------------



 



Internal Revenue Service for the month in which separation from service occurs,
from the date of separation from service until the payment date.
     (b) The right to reimbursement or in-kind benefits under this Agreement is
not subject to liquidation or exchange for another benefit and does not affect
the expenses eligible for reimbursement, or in-kind benefits, to be provided in
any other taxable year.
     (c) The reimbursement of expenses under this Agreement will be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.
     (d) The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409(A)-1(h). The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A of the Code and
all related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.”
     9. Except as amended herein, the Agreement is hereby confirmed in all other
respects.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is entered into this 14th day of
December, 2008.

            AVALONBAY COMMUNITIES, INC.
      By:   /s/ Charlene Rothkopf         Name:   Charlene Rothkopf       
Title:   EVP-Human Resources              By:   /s/ Edward M. Schulman        
Name:   Edward M. Schulman        Title:   SVP, General Counsel & Secretary     
        /s/ Timothy J. Naughton       Executive           

5